DELIVERY INVOICE Company:ST. PAUL FIRE & MARINE INSURANCE COMPANY I WISCONSIN CAPITAL FUNDS, INC. Policy Inception/Effective Date: 05/16/07 N 1200 JOHN Q. HAMMONS DRIVE Agency Number: 3180284 S MADISON WI 53717 FRANK CRYSTAL U Transaction type: R NEW E Transaction number: 01 D Processing date: 05/16/2007 Policy Number: 490PB1563 A ATTN: KATHLEEN OHL G FRANK CRYSTAL & CO., INC. E FINANCIAL SQUARE N 32 OLD SLIP T NEW YORK, NY 10005 Policy Description Amount Surtax/ Number Surcharge 490PB1563 INVESTMENT COMPANY BLANKET BOND $1,350 40724 Ed. 12-90 Printed in U.S.A.Insured Copy Page 1 IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND BROKER COMPENSATION For information about how Travelers compensates independent agents and brokers, please visit www.travelers.com, or you may request a written copy from Marketing at One Tower Square, 2GSA, Hartford, CT 06183. ND044 Rev. 8-05 ©2005 The St. Paul Travelers Companies, Inc. All Rights Reserved Page 1 of 1 INVESTMENT COMPANY BLANKET BOND St. Paul Fire and Marine Insurance Company St. Paul, Minnesota 55102-1396 (A Stock Insurance Company, herein called Underwriter) DECLARATIONS BOND NO. 490PB1563 Item 1 Name of Insured (herein called Insured) WISCONSIN CAPITAL FUNDS, INC. Principal Address: c/o Wisconsin Capital Management, LLC 1200 John Q. Hammons Drive 2nd Floor Madison, WI 53717 Item 2. Bond Period from 12:01 a.m. on 05/16/07 to 12:01 a.m. on 05/16/08 the effective date of the termination or cancellation of the bond, standard time at the Principal Address as to each of said dates. Item 3. Limit of Liability Subject to Sections 9, 10, and 12 hereof: Limit of Liability Deductible Amount Insuring Agreement A - FIDELITY $525,000 $0 Insuring Agreement B - AUDIT EXPENSE $50,000 $5,000 Insuring Agreement C - PREMISES $525,000 $5,000 Insuring Agreement D - TRNASIT $525,000 $5,000 Insuring Agreement E - FORGERY OR ALTERATION $525,000 $5,000 Insuring Agreement F - SECURITIES $525,000 $5,000 Insuring Agreement G - COUNTERFEIT CURRENCY $525,000 $5,000 Insuring Agreement H - STOP PAYMENT $50,000 $5,000 Insuring Agreement I - UNCOLLECIBLE ITEMS OF DEPOSIT $50,000 $5,000 OPTIONAL COVERAGE ADDED BY RIDER J - COMPUTER SYSTEMS $525,000 $5,000 K - VOICE-INITIATED TRANSACTIONS $525,000 $5,000 L - TELEFACSIMILE SYSTEMS $525,000 $5,000 M - UNAUTHORIZED SIGNATURES $50,000 $5,000 If "Not Covered" is inserted above opposite any specified Insuraing Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Offices or Premises Covered - Office acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A. All the Insured's offices or premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: N/A Item 5. The liability of the Underwriter is subject to the teerms of the following endorsements or riders attached hereto: ICB001 07-04; ICB010 07-04; ICB011 07-04: ICB012 07-04; ICB013 07-04; ICB014 07-04; ICB01507-04; ICB016 07-04; ICB018 07-04; ICB026 07-04; 40724 12-90; ICB001 Rev. 7/04 © 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved Page 1of 2 Item 6. The Insured by the acceptance of this bond gives notice to the Underwriter terminating or canceling prior bonds or policy(ies) No.(s) N/A such termination or cancellation to be effective as of the time this bond becomes effective. IN WITNESSWHEREOF, the Company has caused this bond to be signed by its President and Secretary and countersigned by a duly authorized representative of the Company. Countersigned: ST. PAUL FIRE AND MARINE INSURANCE COMPANY Authorized Representative Countersigned at Countersignature Date ICB001 Rev. 7/04 © 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved Page2of 2 ENDORSEMENT OR RIDER NO. 1 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND FORMING DATE ENDORSEMENT OR *EFFECTIVE DATE OF ENDORSEMENT OR RIDER PART OF BOND OR POLICY NO. RIDER EXECUTED 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLICY 490PB1563 06/08/07 05/16/07 * ISSUED TO WISCONSIN CAPITAL FUNDS, INC. Named Insured Endorsement It is agreed that: 1. From and after the time this rider becomes effective the Insured under the attached bond are: PLUMB BALANCEDFUND PLUMB EQUITY FUND WISCONSIN CAPITAL MANAGEMENT, LLC WCM, INC. 2. The first named Insured shall act for itself and for each and all of the Insured for all the purposes of the attached bond. 3. Knowledge possessed or discovery made by any Insured or by any partner or officer thereof shall for all the purposes of the attached bond constitute knowledge or discovery by all the Insured. 4. If, prior to the termination of the attached bond in its entirety, the attached bond is terminated as to any Insured, there shall be no liability for any loss sustained by such Insured unless discovered before the time such termination as to such Insured becomes effective. 5. The liability of the Underwriter for loss or losses sustained by any or all of the Insured shall not exceed the amount for which the Underwriter would be liable had all such loss or losses been sustained by any one of the Insured. Payment by the Underwriter to the first named Insured of loss sustained by any Insured shall fully release the Underwriter on account of such loss. 6. If the first named Insured ceases for any reason to be covered under the attached bond, then the Insured next named shall thereafter be considered as the first named Insured for all the purposes of the attached bond. By Authorized Representative Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. ICB010 Ed. 7-04 © The St. Paul Travelers Companies, Inc. All Rights Reserved Page 1 of ENDORSEMENT OR RIDER NO. 2 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND FORMING DATE ENDORSEMENT OR *EFFECTIVE DATE OF ENDORSEMENT OR RIDER PART OF BOND OR POLICY NO. RIDER EXECUTED 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLICY 490PB1563 06/06/07 05/16/07 * ISSUED TO WISCONSIN CAPITAL FUNDS, INC. COMPUTER SYSTEMS It is agreed that: 1.The attached bond is amended by adding an additional insuring agreement as follows: INSURING AGREEMENT J COMPUTER SYSTEMS Loss resulting directly from a fraudulent (1)entry of data into, or (2)change of data elements or program within a Computer System listed in the SCHEDULE below, provided the fraudulent entry or change causes (a)Property to be transferred, paid or delivered, (b)an account of the Insured, or of its customer, to be added, deleted, debited or credited, or (c) an unauthorized account or a fictitious account to be debited or credited, and provided further, the fraudulent entry or change is made or caused by an individual acting with the manifest intent to (i)cause the Insured to sustain a loss, and (ii)obtain financial benefit for that individual or for other persons intended by that individual to receive financial benefit. SCHEDULE All systems utilized by the Insured 2. As used in this Rider, Computer System means (a)computers with related peripheral components, including storage components, wherever located, (b)systems and application software, (c)terminal devices, and (d)related communication networks by which data are electronically collected, transmitted, processed, stored, and retrieved. 3. In addition to the exclusions in the attached bond, the following exclusions are applicable to this Insuring Agreement: (a)loss resulting directly or indirectly from the theft of confidential information, material or data; and ICB011 Ed. 7-04 Page1 of 2 © The St. Paul Travelers Companies, Inc. All Rights Reserved (b) loss resulting directly or indirectly from entries or changes made by an individual authorized to have access to a Computer System who acts in good faith on instructions, unless such instructions are given to the individual by a software contractor (or by a partner, officer or employee thereof) authorized by the Insured to design, develop, prepare, supply, service, write or implement programs for the Insured’s Computer System. 4. The following portions of the attached bond are not applicable to this Rider: (a) the portion preceding the Insuring Agreements which reads “at any time but discovered during the Bond Period”; (b) Section 9 NON REDUCTION AND NON-ACCUMULATION OF LIABILITY of the Conditions and Limitations; and (c)Section 10 LIMIT OF LIABILITY of the Conditions and Limitations. 5. The coverage afforded by this Rider applies only to loss discovered by the Insured during the period this Rider is in force. 6. All loss or series of losses involving the fraudulent activity of one individual, or involving fraudulent activity in which on individual is implicated, whether or not that individual is specifically identified, shall be treated as one loss. A Series of losses involving unidentified individuals but arising from the same method of operation may be deemed by the Underwriter to involve the same individual and in that event shall be treated as one loss. 7. The Limit of Liability for the coverage provided by this Rider shall be FIVE HUNDRED TWENTY FIVE THOUSAND Dollars ($525,000),it being understood, however, that such liability shall be part of and not in addition to the Limit of Liability stated in Item 3 of the Declarations of the attached bond or any amendment thereof. 8. The Underwriter shall be liable hereunder for the amount by which one loss exceeds the Deductible Amount applicable to the attached bond, but not in excess of the Limit of Liability stated above. 9. If any loss is covered under this Insuring Agreement and any other Insuring Agreement or Coverage, the maximum amount payable for such loss shall not exceed the largest amount available under any one Insuring Agreement or Coverage. 10. Coverage under this Rider shall terminate upon termination or cancellation of the bond to which this Rider is attached. Coverage under this rider may also be terminated or canceled without canceling the bond as an entirety (a) 60 days after receipt by the Insured of written notice from the Underwriter of its desire to terminate or cancel coverage under this Rider, or (b) immediately upon receipt by the Underwriter of a written request from the Insured to terminate or cancel coverage under this Rider. The Underwriter shall refund to the Insured the unearned premium for this coverage under this Rider. The refund shall be computed at short rates if this Rider be terminated or canceled or reduced by notice from, or at the instance of, the Insured. By Authorized Representive Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. ICB011 Ed. 7-04 Page 2 of 2 © The St. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO. 3 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND FORMING DATE ENDORSEMENT OR *EFFECTIVE DATE OF ENDORSEMENT OR RIDER PART OF BOND OR POLICY NO. RIDER EXECUTED 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLICY 490PB1563 06/06/07 05/16/07 * ISSUED TO WISCONSIN CAPITAL FUNDS, INC. Unauthorized Signatures It is agreed that: 1.
